             Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 1 of 7



 1   Law Office of
     MICHAEL J. BLOOM, PC
 2   100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
 3   MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
 4   Telephone: (520) 882-9904
     Fax: (520) 628-7861
 5
     Law Office of
 6   HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
 7   455 West Paseo Redondo
     Tucson, Arizona 85701-8254
 8   JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
 9   Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Claimant Anne True
11

12                         IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF ARIZONA
14
     United States of America,                       No. CR19-00690-TUC-JAS(LCK)
15
                      Plaintiff,
16                                                   REPLY TO GOVERNMENT’S
17
                  vs.                                RESPONSE TO THIRD-PARTY
                                                   CLAIM AND MOTION TO DISMISS
18   Anne E. True,                                    FOR LACK OF STANDING
19              Claimant.
20

21           The claimant, through her attorneys, hereby replies in opposition to the
22
     government’s Response to Third Party Claim, which asks this Court to dismiss her
23

24   claim to a 2018 Honda Civic for lack of standing. (ECF Doc. 81.) For the reasons
25   set forth below, this Court should deny the government’s request and set a hearing
26
     to determine Ms. True’s interest in the subject vehicle. This reply is supported by
27

28   the accompanying memorandum of points and authorities.


                                               1
           Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 2 of 7



 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.    FACTS
 3

 4         Ms. True is a retired chemistry professor and is the mother of the defendant,
 5
     Alex Norman. On or about July 10, 2018, in anticipation of Alex’s move from
 6

 7
     Huntsville, Texas, to attend graduate school at the University of Arizona, Ms. True

 8   purchased the 2018 Honda Civic that is the subject of a criminal forfeiture order
 9
     now in controversy. The cashier’s check from First National Bank of Huntsville,
10

11   showing funds remitted by Ms. True to Keating Honda, was filed as an attachment
12
     to Ms. True’s Third-Party Claim for Seized Property. (See ECF Doc. 53 at 5.) The
13

14   government does not suggest—nor could it—that the funds Ms. True used to
15   purchase the Civic were ill-gotten gains or that she had any involvement
16
     whatsoever in the criminal conduct which formed the basis of Alex’s prosecution
17

18   in the instant matter.   By all measures, she is an innocent owner within the
19
     meaning of 18 U.S.C. § 983(d).
20

21         The government seized the Civic following Alex’s arrest on February 15,
22   2019, in Sierra Vista, Arizona, and about one month later, included a forfeiture
23
     allegation in his indictment. (ECF Doc. 10.) The vehicle has remained in the
24

25   government’s possession continuously since its seizure some 19 months ago. Ms.
26

27

28



                                              2
           Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 3 of 7



 1   True timely asserted her legal interest in the vehicle by filing a third-party claim,
 2
     pursuant to 21 U.S.C. § 853(n), on November 14, 2019. 1 (ECF Doc. 53.)
 3

 4         The government contends Ms. True has zero interest in the Civic. It rests its
 5
     arguments on the mere fact that the Civic was titled in Alex’s name. Ms. True
 6

 7
     purchased the Civic for her son to use while in school and, therefore, it was titled

 8   in his name—that fact does not automatically strip her of any cognizable interests
 9
     in it, as the government seems to contend.
10

11         Ms. True is statutorily entitled to a hearing to establish that she is an
12
     innocent party with a legally cognizable interest in the property at issue, thereby
13

14   defeating the government’s efforts to forfeit the vehicle.
15   II.   LAW
16
           Ms. True purchased the Civic seven months prior to the activity of Alex
17

18   which gave rise to the forfeiture allegation.2 She had no role in her son’s offense
19
     conduct. Therefore, her “legal right, title, or interest in the property” predated “the
20

21   commission of the acts which gave rise to the forfeiture.”                 18 U.S.C. §
22

23
     1
24
           Legal deficiencies notwithstanding, the government’s motion to dismiss Ms.
25   True’s third-party claim comes nearly a full calendar year after Ms. True’s Notice of
26   Third-Party Claim for Seized Property was filed (ECF Doc. 53) and is untimely made.
     2
27
            While the plea agreement in Alex’s criminal case stipulates to the forfeiture of
28   his interests in the Civic, that does not interfere with, nor impact, Ms. True’s interests
     as a third-party claimant.
                                                 3
           Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 4 of 7



 1   853(n)(6)(A).     The government’s lengthy discussion of § 853(n)(6)(B) is
 2
     educational, but irrelevant. (See ECF Doc. 81 at 3-5, 7.)
 3

 4         Ms. True has a right to a hearing to adjudicate the validity of her interests in
 5
     the Civic under 18 U.S.C. § 853(n)(2). The federal criminal forfeiture statute
 6

 7
     “permits forfeiture of the defendant’s interest only, not the property of innocent

 8   parties.” United States v. Hernandez-Escobar, 911 F.3d 952, 955 (9th Cir. 2018),
 9
     quoting United States v. Nava, 404 F.3d 1119, 1124 (9th Cir. 2005). Ms. True is
10

11   entitled to testify and present evidence and witnesses on her own behalf, and to
12
     cross-examine witnesses who appear at the hearing on behalf of the government.
13

14   Id. at 955-56, quoting § 853(n)(6). And if she meets that burden, the government
15   must return the vehicle to her.
16
           State law determines whether Ms. True has a cognizable interest in the
17

18   Honda, but federal law determines whether or not that interest is subject to
19
     forfeiture. Id. at 956. First, just because title is prima facie evidence of ownership,
20

21   that does not mean that lack of title defeats Ms. True’s financial or equitable
22   interests in the property. Second, the government’s assertion that Ms. True has no
23
     cognizable legal interest in the Civic merely because it is not titled to her is a gross
24

25   misstatement of Arizona law.3 (See ECF Doc. 81 at 5.)
26

27   3


28          The government also fails to address why the operative state law should not be
     that of the State of Texas, where the vehicle was purchased and titled.
                                                4
           Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 5 of 7



 1         In Arizona, the certificate of title merely creates a prima facia presumption
 2
     of ownership, which may be rebutted. In re 1986 Chevrolet Corvette, 183 Ariz.
 3

 4   637, 639 (1994). Indeed, the Arizona Supreme Court held that an individual’s
 5
     equitable interest in a vehicle is sufficient to challenge its forfeiture. Id. at 639,
 6

 7
     citing A.R.S. § 13-4301(3), defining “injured person” as one who has sustained

 8   some economic loss as a result of injury to property by conduct giving rise to its
 9
     forfeiture; see also One 1983 Toyota Silver Four-Door Sedan, 168 Ariz. 399, 401
10

11   (App. 1991) (same).
12
           Moreover, in the forfeiture context, in particular, Arizona requires courts to
13

14   look beyond mere possession or title because failure to do so “would foster
15   manipulation of nominal ownership to frustrate the intent of the forfeiture
16
     statutes.” In re Residence Located at 4030 W. Avocado, Cortaro Ridge, Lot 32,
17

18   184 Ariz. 219, 220 (App. 1995) (citation omitted). This principle must be applied
19
     to claimants as well as to the state. “Ownership in the forfeiture context has also
20

21   been stated as ‘possession, control, titled, and financial stake’ in the property.” Id.
22   at 35 (emphasis added). With respect to the residence at issue in 4030 W. Avocado,
23
     the Court of Appeals denied the third-party’s claim because he failed to establish
24

25   (at a hearing) that he made any of the mortgage payments, did not select the
26
     property to be purchased, did not live on the property, did not insure the property,
27

28   did not pay taxes on the property, and never made any repairs on the property. Id.


                                                5
            Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 6 of 7



 1   These facts sharply contrast with the facts here, where Ms. True helped select the
 2
     Civic and paid for its purchase. She also paid the fees and taxes associated with
 3

 4   the purchase and registration of the vehicle. She paid to insure the vehicle. The
 5
     Civic was Alex’s to use while he was attending graduate school in Tucson, but it
 6

 7
     was not his to do with as he pleased. He was not allowed to sell it, transfer it,

 8   modify it, etc. The government’s assertion that Ms. True has no legal claim to the
 9
     Civic merely because it was titled in her son’s name is meritless. Her financial and
10

11   equitable interests in the Civic are not subject to forfeiture under any theory.
12
            Finally, under these facts, forfeiting the full value of Ms. True’s interest in
13

14   the Civic without so much as a hearing would raise serious Eighth Amendment
15   concerns. Timbs v. Indiana, 139 S. Ct. 682 (2019).
16
     III.   CONCLUSION
17

18          Based on the foregoing, this Court should deny the government’s untimely
19
     motion to dismiss Ms. True’s claim to the Civic and set a hearing in the matter
20

21   pursuant to 18 U.S.C. § 853(n).
22          RESPECTFULLY SUBMITTED this 13th day of November, 2020.
23
            Law Office of                    Law Office of
24
            MICHAEL J. BLOOM, PC             HERNANDEZ & HAMILTON, PC
25

26
            s/Michael J. Bloom               s/Joshua F. Hamilton (with permission)
            MICHAEL J. BLOOM                 JOSHUA F. HAMILTON
27          Attorney for Claimant True       Attorney for Claimant True
28



                                                6
           Case 4:19-cr-00690-JAS-LCK Document 82 Filed 11/13/20 Page 7 of 7



 1                           CERTIFICATE OF SERVICE
 2
            I, Joshua F. Hamilton, do hereby certify that on this 13th day of November,
 3
     2020, I electronically transmitted the foregoing documents to the Clerk’s Office
 4   using the CM/ECF System for filing, and transmittal of a Notice of Electronic
     Filing was sent to the following recipients:
 5

 6   The Honorable James A. Soto
 7
     United States District Court

 8   Adam Rossi, Assistant
 9   United States Attorney’s Office
10
     Michael J. Bloom
11   Attorney for Claimant True
12
     Joshua F. Hamilton
13   Attorney for Claimant True
14
     By s/Joshua F. Hamilton
15     JOSHUA F. HAMILTON
16

17

18

19

20

21

22

23

24

25

26

27

28



                                             7
